DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 7, in the Brief Description of the Drawings section, there are multiple Figure 3, Figure 4, 5A and 5B descriptions.  Applicant should delete whichever description does not accurately reflect the appropriate Figure.  
Appropriate correction is required.

Claim Objections
Claims 22, 26, and 29 are objected to because of the following informalities:  in the last line of Claim 22, the word –of—should be inserted before the term “the double check valve” (see also the 112 second paragraph for this valve term below), in line 13 of Claim 26, the word –a—should be inserted before the term “non” and the words “non nominal” should be hyphenated, and in the last line of Clam 29, the quotes around the phrase “alive & healthy” should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 8 and 12-13 of Claim 16, the terms “the brake actuators” are indefinite.  Previously, “at least one or more brake actuators” were claimed, so the terms “the brake actuators” should read –the at least one or more brake actuators—to avoid a 112 second paragraph issue and to be consistent with the previous claim terminology. 
Regarding claim 16, the terms "preferably" in the last line of the claim, render the claim indefinite because it is unclear whether the limitations following the terms are part of the claimed invention.  See MPEP § 2173.05(d).
In line 1 of Claim 17, the term “the brake actuators” is also indefinite, as described with respect to Claim 16 above.
Claims 18 and 19 are rejected merely due to their dependencies from Claim 16.
In line 5 of Claim 20, the terms “the service brake chamber” and “the brake actuator” are both indefinite.  It is unclear which service brake chamber and which brake actuator of which braking arrangement that applicant is referring to here.
In the last two lines of Claim 21, the terms “the double check valve”, “the service brake chamber” and “the brake actuator” are all indefinite.  Again, it is unclear which service brake chamber, which double check valve, and which brake actuator of which braking arrangement that applicant is referring to here.
In the last line of Claim 22, the same issue occurs with respect to the term “the double check valve” also being indefinite.
Claims 23-25 are rejected merely due to their dependencies from Claim 16.
In line 9 of Claim 26, the term “the brake actuators” is indefinite. Previously, “at least one or more brake actuators” were claimed, so the term “the brake actuators” should read –the at least one or more brake actuators—to avoid a 112 second paragraph issue and to be consistent with the previous claim terminology.
Regarding claim 26, in line 14, the phrase "i.e.," renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 26, the terms "preferably" in the last line of the claim, render the claim indefinite because it is unclear whether the limitations following the terms are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 27-30 are rejected merely due to their dependencies from Claim 26.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2007/0170774 to Gerum et al.
Regarding Claim 16, Gerum et al disclose a control arrangement for a vehicle motion system including a braking function (see Figures 1 and 2) having all the features of the instant invention including:  motion actuators with at least one or more brake actuators 3,4,23,24 pertaining to the braking function, and at least a first vehicle motion management controller 20 and a second vehicle motion management controller 42, forming a redundant assembly to control the braking function (see paragraphs 0014 and 0028-0030), wherein in riding conditions, the first vehicle motion management controller 20 is controlling the one or more brake actuators 3,4,23,24 with a current nominal expected braking performance (see paragraph 0032), while the second vehicle motion management controller 42 is in a waiting-to-operate mode, without substantial influence on the braking performance (see paragraphs 0036-0037), and wherein the control arrangement comprises a hot swap functionality in which the second vehicle motion management controller 42 is configured to take over control of the one or more brake actuators 3,4, 23,24 from the first vehicle motion management controller 20 (see paragraphs 0013-0016), with the current nominal expected braking performance, in a time period of less than one second, preferably less than .5 seconds, more preferably less than .3 seconds (i.e., the control is performed immediately as disclosed in paragraph 0014, thus satisfying these claimed time periods).
Regarding Claim 17, see paragraphs 0017 and 0028-0030.
Regarding Claim 18, Gerum et al further disclose a main braking pneumatic circuit (i.e., the first brake circuit described in paragraph 0041) controlled by the first vehicle motion management controller 20 in charge of the current nominal expected braking performance and a backup braking pneumatic circuit (i.e., the second brake circuit described in paragraph 0043) controlled by the second vehicle motion management controller 42, wherein the backup braking pneumatic circuit (i.e., the second brake circuit) is pre-charged in the waiting-to-operate mode, with a waiting-to-operate pressure, which is less than the pressure applied in the main braking pneumatic circuit (i.e., the first brake circuit) (see paragraphs 0055 and 0056). 
Regarding Claim 19, see paragraphs 0041-0047.
Regarding Claim 20, Gerum et al further disclose one or more local braking arrangements, each braking arrangement including:  a brake actuator 3,4,23,24 with a service brake chamber, and a double check valve 75,76,91,92 comprising:  an outlet coupled to each service brake chamber of each brake actuator 3,4,23,24 (see Figure 2), a first inlet coupled to the main braking pneumatic circuit (i.e., the first brake circuit as shown in Figure 2), and a second inlet coupled to the backup braking pneumatic braking circuit (i.e., the second brake circuit as shown in Figure 2), wherein the pressure in the backup braking pneumatic circuit (i.e., the second brake circuit), with regard to the pressure in the main braking pneumatic circuit (i.e., the first brake circuit) is caused to lie within a waiting-to-operate range (as implied from paragraphs 0055 and 0056).
Regarding Claim 21, Gerum et al further disclose a pressure control valve (see pressure modules 11,12,27,28,66,67,71,72) which performs an anti-locking (ABS) function, the pressure control valve (see at least valves 27 and 28) being interposed between the double check valves 91,92 and the service brake chamber of the brake actuators 23,24 (as shown in Figure 2).
Regarding Claim 22, see the pressure control valves mentioned above with respect to Claim 21 and note that pressure control valves 71,72 are arranged upstream of double check valves 91,92 on the backup braking pneumatic circuit (i.e., the second brake circuit) as shown in Figure 2.
Regarding Claim 23, Gerum et al further disclose a cross communication link 58 between the first and second vehicle motion management controllers 20 and 42 (see Figure 2).
Regarding Claim 24, Gerum et al further disclose that in the waiting-to-operate mode, the second vehicle motion management controller 42 receives, in real time fashion, current setpoints from the first vehicle motion management controller 20 (see paragraph 0057).
Regarding Claim 25, Gerum et al further disclose that the backup braking pneumatic circuit (i.e., the second brake circuit) is formed by a parking brake circuit (see paragraph 0062), wherein the pre-charge is a pressure lower than a normal parking brake pressure under normal driving conditions (as implied from paragraphs 0055 and 0056).
Regarding Claim 26, see Claim 16 above.
Regarding Claims 27 and 28, see Claim 24 above.
Regarding Claims 29 and 30, see cross communication link 58 between the first and second local vehicle motion management controllers 20 and 42, which exchange with one another alive and healthy signals as shown in Figure 2 and described in paragraphs 0035 and 0057.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2005/0165531 to Nilsson et al., PG Publication No. 2021/0031741 to Alford et al., PG Publication No. 2021/0237703 to Henderson et al., PG Publication No. 2022/0315020 to Tagesson et al., and British Patent No. GB 2583533 to Fry et al all disclose control arrangements for vehicle motion systems including braking functions similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	11/02/22